demonstrating that extraordinary relief is warranted.       Pan v. Eighth
                Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
                            Having considered petitioner's arguments and the
                documentation before this court, we conclude that our intervention by
                extraordinary writ relief is not warranted.      See NRAP 21(b)(1); NRS
                34.160; NRS 34.320; Pan, 120 Nev. at 228, 88 P.3d at 844; Smith, 107 Nev.
                at 677, 818 P.2d at 851. Accordingly, we
                            ORDER the petition DENIED.



                                                                                       J.
                                                            Hardesty



                                                            Douglas


                                                                                       J.




                cc: Hon. Kenneth E. Pollock, District Judge
                     Prestige Law Group
                     Goodsell & Olsen
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1047A